internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec-plr-118019-02 date date legend company plan date date x dear this is in reply to your letters dated february and date in which rulings were requested that the plan as amended qualifies as an employee_stock_purchase_plan as defined in sec_423 of the internal_revenue_code the facts submitted are as follows on date company’s board_of directors adopted and its shareholder approved an employee_stock_purchase_plan the plan intended to qualify as an employee_stock_purchase_plan within the meaning of sec_423 of the code the purpose of the plan is to provide employees of company a continued opportunity to purchase stock in order to acquire a greater stake in company through increased stockholdings the total number of shares that may be issued under the plan is x the plan is administered by the compensation and benefits committee of the company board_of directors the committee the committee has approved certain amendments to the plan which will become effective for the plan_year beginning on date these amendments will not increase the aggregate number of shares which may be issued under the plan the plan as amended is described below plr-118019-02 the plan provides that no right to purchase shares shall be granted to a person who is not an employee of company or a subsidiary_corporation as used in the plan the terms parent_corporation and subsidiary_corporation have the meanings respectively given to such terms in sec_424 and sec_424 of the code each offering is made to all employees of company and to all employees of any subsidiary corporations who are designated by the committee as participants in the plan excluding i employees whose customary employment is hours or less per week or not more than five months in any calendar_year ii in the discretion of the committee as specified in the terms of any offering highly compensated employees within the meaning of sec_414 of the code and iii any employee who immediately after the grant of a right to purchase stock pursuant to an offering owns stock possessing or more of the total combined voting power or value of all classes of stock of the employee’s employer or of any subsidiary or parent_corporation of the employee’s employer in determining stock ownership the rules of sec_424 are applied stock that the employee may purchase under rights of purchase and options are treated as stock owned by such employee eligible employees can enroll at any time during a grant period an employee may contribute to the plan between one percent and ten percent of the employee’s gross pay deducted after taxes from each pay_period the plan_administrator maintains a payroll deduction account for each participating employee it has been represented that the plan will be amended to provide that in cases where applicable law prohibits payroll deductions an employee shall make cash payments or deposits for the purchase of company stock a participating employee may at any time and for any reason withdraw the entire cash balance then accumulated in such employee’s payroll deduction account and thereby withdraw from participating in an offering partial withdrawals are not permitted the committee makes grants to all eligible employees of company and any subsidiary the terms and conditions of each offering state its effective date define the duration of such offering and the purchase period thereunder specify the number of shares that may be purchased specify the purchase_price for such shares and specify which employees if any are excluded pursuant to the plan during the purchase period specified in the terms of an offering payroll deductions are made from such employee’s compensation unless otherwise prohibited by local law any stated purchase period shall end no later than months from the effective date of any offering the right to purchase shares under the plan are subject_to the limit of sec_423 of the code which generally limits accrual of the right of any employee to purchase shares under all employee stock_purchase_plans of company and any plr-118019-02 subsidiary or parent_corporation qualified under sec_423 of the code to an annual rate of dollar_figure in fair_market_value the plan provides for four quarterly offerings of company stock each offering shall allow for stock purchases to occur on a quarterly basis purchases will occur on the last trading day of each calender quarter the participant’s payroll deduction account is charged for the amount of the purchase and a stock certificate is issued for the benefit of the participant as soon thereafter as practicable a participant has no rights as a shareholder with respect to any shares covered by a right of purchase until a stock certificate for such shares is issued to the benefit of such participant the purchase_price for each share of company stock under each right of purchase granted pursuant to a quarterly offering will be the lower_of i an amount equal to of the fair_market_value as defined in the plan of such share determined on the first day of the applicable offering period or ii an amount equal to of the fair_market_value as defined in the plan of such share determined on the last day of the applicable offering period rights to purchase shares under the plan are not transferrable by a participating employee and may be exercised only by such employee during the employee’s lifetime the plan restricts the sale or transfer of shares of company stock purchased under the plan until after the first anniversary of the date of purchase of such shares the plan will clearly state the authority of the committee to delegate its duties under the plan to any person or committee sec_421 of the code provides in part that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction shall be allowable to the employer_corporation at any time with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the issuing_corporation for the share transferred sec_423 of the code dealing with employee stock_purchase_plans provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option if no disposition of the stock is made by the employee within years after the date the option is granted nor within year after the exercise of such option and at all times during the period beginning with the date of the granting of the option and ending months before the date of exercising the option the individual to whom the option was granted remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or a parent or subsidiary_corporation of such corporation issuing or assuming a stock_option to which sec_424 applies plr-118019-02 for purposes of these determinations sec_424 of the code defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the options each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in such chain sec_423 of the code sets forth nine requirements which a plan must meet in order to qualify as an employee_stock_purchase_plan sec_423 provides that only employees of the employer_corporation or a participating subsidiary are eligible to participate in the plan sec_423 requires the stockholders of the plan_sponsor to approve the plan within_12_months before or after the date the plan is adopted sec_423 and sec_423 restrict the employees who may be granted options under an employee_stock_purchase_plan sec_423 requires that all employees granted options under the plan shall have the same rights and privileges sec_423 restricts the price of each option sec_423 limits the period within which an option may be exercised sec_423 limits an employee’s rate_of_accrual under all employee stock_purchase_plans maintained by his employer and its related corporations to dollar_figure of fair_market_value of the stock for each calendar_year in which such option is outstanding at any time sec_423 precludes an employee from transferring an option except by the laws of descent and distribution sec_421 of the code provides that if the transfer of a share of stock to an individual pursuant to the exercise of an option would otherwise meet the requirements of sec_423 except there is a failure to meet the holding_period requirements of sec_423 then any increase in the income of such individual or deduction from the income of the employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_423 of the code requires shareholder approval of an employee_stock_purchase_plan within_12_months before or after the date such plan is adopted by the board_of directors sec_1_423-2 of the income_tax regulations provides in pertinent part that increases in the aggregate number of shares that may be issued under the plan other than an increase merely reflecting a change in capitalization such as a stock_dividend or stock split-up will be treated as the adoption of a new plan requiring shareholder approval similarly a change in the designation of corporations whose employees may be offered options under the plan will be treated as the adoption of a new plan requiring stockholder approval any other changes in the terms of an employee_stock_purchase_plan may be made without such changes being considered the adoption of a new plan see revrul_78_326 1978_2_cb_162 plr-118019-02 sec_423 of the code applies a special rule if the option_price of stock acquired through a sec_423 transfer was less than of its fair_market_value when the option was granted if an individual disposes of such stock after the holding periods specified in sec_423 have elapsed or dies while owning such stock compensation is included in his or her gross_income for the taxable_year in which the disposition occurs or for the taxable_year closing with his or her death whichever applies the amount of compensation income included is equal to the lesser_of the excess of the fair_market_value of the stock on the date of its disposition or on the date of death over the amount_paid under the option for the stock or the excess of the fair_market_value of the stock at the time the option was granted over the option_price if the option_price in not fixed or determinable at the time the option is granted then for purposes of this rule the option_price is determined as if the option were exercised at such time if such a share is disposed of by the individual the basis of the share in his or her hands at the time of such disposition is increased by an amount equal to the amount so includible in his or her gross_income sec_1 c of the regulations provides in part that for purposes of sec_421 and sec_423 of the code the words the date of the granting of the option and the time such option is granted and similar phrases refer to the date or time when the corporation completes the corporate action constituting an offer of stock for sale to an individual under the terms and conditions of a statutory option for purposes of determining when an option is granted a corporation completes corporate action within the meaning of sec_1 c of the regulations when pursuant to the terms of the offer the number of shares of stock that may be purchased is fixed and determinable if an offer to sell stock does not designate a fixed a determinable number of shares that may be purchased then corporate action has not been completed see revrul_68_317 1968_1_cb_186 and revrul_70_358 1970_2_cb_96 both of which are clarified by revrul_73_223 1973_1_cb_206 sec_1 f of the regulations provides in part that for purposes of sec_421 and sec_423 of the code the term exercise when used in reference to an option means the act of acceptance by the optionee of the offer to sell contained in the option generally the time of exercise is the time when there is a sale or contract to sell between the corporation and the employee a mere promise to pay the option_price does not constitute an exercise unless the optionee is subject_to personal liability on the promise an agreement or undertaking by the employee to make payments under an employee_stock_purchase_plan does not constitute the exercise of an option so long as the payments remain subject_to withdrawal by the employee the disposition of a share of stock acquired by the exercise of a statutory option before the expiration of the holding_period described in sec_423 makes sec_421 inapplicable to the transfer of such share sec_1 b of the plr-118019-02 regulations income attributable to such transfer shall be treated by the individual as income received in the taxable_year in which the disposition occurs sec_83 of the code governs the tax consequences resulting from dispositions of plan stock held by employees if sec_421 does not apply to such disposition sec_83 of the code provides the general_rule that the excess of the fair_market_value of property transferred to an employee in_connection_with_the_performance_of_services over the amount_paid for such property shall be included in the gross_income of the employee in the first taxable_year in which the rights of such person are transferable or are not subject_to a substantial_risk_of_forfeiture based on the information submitted we rule as follows the plan including the proposed amendments qualifies as an employee_stock_purchase_plan within the meaning of sec_423 of the code sec_421 will apply to the transfer of a full and or fractional share of stock to an individual pursuant to his or her exercise of an option under the plan if the requirements of sec_423 are met no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code morever if the plan is subsequently amended this ruling may not remain in effect a copy of this letter should be attached to company’s federal_income_tax return for the year in which the amended plan is implemented this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert b misner senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
